                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Mike Anderson Chevrolet of Chicago,
LLC
                                            Plaintiff,
v.                                                       Case No.: 1:20−cv−06161
                                                         Honorable Franklin U. Valderrama
QBE Insurance Corporation
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 26, 2021:


       MINUTE entry before the Honorable Franklin U. Valderrama: Attorney
Christopher D. Blum's motion to withdraw as counsel for Defendant QBE Insurance
Corporation [26] is granted. Mailed notice (axc).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
